Title: To Thomas Jefferson from William Lambert, 7 January 1809
From: Lambert, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, January, 7th. 1809.
                  
                  Among the numerous visitors who assembled at the President’s house to congratulate you on the commencement of a new year,— to eat your cake, and drink your wine, I did not make my appearance,—not because I had less veneration for your talents and character than any one of the company; but that I had good reason to suppose, a few of them, imitating the fashion of European courts, ventured to approach you in masquerade. To you, Sir, any farther explanation is unnecessary. I earnestly wish, and as firmly believe, that you will retire from the exalted station in which you have been placed for nearly eight years, with those unfading laurels which a discerning and grateful people will and ought to bestow as a reward for the many distinguished services you have rendered them. 
                  With the highest respect, I am, Sir, Your most obedt. servt.
                  
                     William Lambert.
                  
               